Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application 1914900 filed in France on December 19, 2019.   

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 states “controling” an energy installation, but the correct spelling is “controlling.” Appropriate correction is required.
Claims 3 and 4 are objected to because of the following informalities. Claims 3 and 4 state a “programme;” however, in American English “program” is the correct spelling.”  Appropriate action is required.  See also 35 USC §101 for claim 3 below.  



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1, 3, and 4 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
For claim 1: 
At step 1, the claim recites a method comprising of determining a physical model of an energy installation from a plurality of components; and a method or process is a statutory category of invention. 
At step 2A, prong one, the claims recite a step of allocating a level to each component depending on whether the component has an input port or an output port or both.  Then the next step determining constraints for each level determining constraints and expressions that depends on whether the components have input ports or output ports.  The limitations of allocation levels to components and determining constraints under broadest reasonable interpretation covers steps that are in the mind.  The elements of components with input and/or output ports are ones of generic circuits or computer/power components.  Thus nothing in the claim elements precludes the steps or system from being in the mind.  The steps of claim 1 under broadest reasonable interpretation covers limitations in the mind, but for the recitation of generic circuits or generic computer/power components, and thus the claim could be completed by a person as a mental process. 
If the claim limitations, under broadest reasonable interpretation, covers limitations that may be performed in the mind but for the recitation of generic computer or generic power components, then the claim falls within the “Mental Processes” grouping of abstract ideas. Therefore, the claim recites an abstract idea. 
Under step 2A prong two, this judicial exception is not integrated into a practical application.  In particular, the claim details a generic method for determining a physical model of an energy installation with components which recite a high level or generality and recited so generically that they represent no more than mere steps to apply the judicial exception on generic devices. See MPEP §2106.05.  These limitations can also be viewed as nothing more than more than attempt to generally link the use of the judicial exception to the technology environment of circuits/components involving energy or devices that may be considered simply generic devices.  The physical model of an energy installation element is present for use of the recited judicial exception and is recited as a high level of generality and therefore does not recite something significantly more than the judicial exception. See MPEP §2106.05(b). 
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and therefore the claims are directed to an abstract idea.  Claims 3 and 4 are also rejected under 35 USC 101 as they depend on claim 1 and include the elements of claim 1, but are a different statutory category. 
However, claim 2 does teach a practical application for implementing the abstract idea of claim 1 by controlling an energy installation comprising a first phase of determining a physical model of said installation using a method according to claim 1; and a second control phase during which each set point is determined as a function of a simulation carried out using the physical model obtained during the phase of determining a physical model of the energy installation.  Examiner recommends adding the elements of claim 2 to claim 1 to overcome the 35 USC §101 rejection for claim 1. 

Claim 3 is rejected under 35 U.S.C. §101 as having ineligible subject matter. Claim 3 discloses a “computer programme  (program) comprising instructions which, when the programme (program) is executed by a computer, lead it to implement the method according to claim 1.”  A computer program does not fall under one of the four categories of statutory subject matter of a processes, machines, manufactures and compositions of matter and is ineligible subject matter.  Under MPEP §2106.03(I): “Non-limiting examples of claims that are not directed to any of the statutory categories include: • Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations…”  [Emphasis added by Examiner].  Appropriate action is required such as cancelling claim 3 or combining claims 3 and 4.  See also 35 U.S.C. §112 rejections for claims 3 and 4 below. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 3 and 4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.  Regarding claims 3 and 4, it is unclear if the claim encompasses a non-transitory computer readable or a method. More specifically, the limitations of “a non-transitory computer readable data support, on which is recorded the computer programme (program) according to claim 3,” wherein claim 3, which contains ineligible subject matter, implements the method according to claim 1, embrace or overlap two different statutory classes of invention of an computer readable data support and a method. The court determined in IPXL Holdings LLC v. Amazon.com, Inc., 77 UDPQ2d 1140 (Fed. Cir. 2005) that claims with a device structure and a method step therein are indefinite under 112(b) because it cannot be determined when the claim is infringed. Additionally, combining two separate statutory classes of invention in a single claim raises a serious question for a manufacturer or seller regarding infringement. Therefore, a claim directed to more than one different statutory class of invention is not sufficiently precise to provide competitors with an accurate determination of the "metes and bounds" of protection involved so that an evaluation of the possibility of infringement may be ascertained with a reasonable degree of certainty, as discussed by the court in In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970), stated at 166 USPQ 208.  See MPEP 2173.05(p)(II): “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b).”  For the limitations in question, the Examiner suggests an amendment that begins the claim 4 with standard language of  “A non-transitory computer readable medium comprising instructions when executed by a computer perform (or determine)…” then include all the elements of both claims 1 and 2.  This is a combination of claims 3 and 4 (including the elements of claims 1 and 2 rewritten to not include the method of claim 1) to overcome the claim 3 - 35 USC 101 rejection.  Appropriate action is required. 



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The claimed invention is distinguished over the following prior art: 
The claimed invention of determining a physical model of an energy installation is similar to Williams et al. “Dynamical Graph Models of Aircraft Electrical, Thermal, and Turbomachinery Components.” Williams teaches modeling a system as a graph with vertices and edges.  Each vertex represents capitative elements where energy can be stored, and edges of the graph represent represents the transport of energy between two vertices. Williams in section 2.1 defines vertices as either sink or source depending on whether they have incoming edges or outgoing edges or both.   However, Williams does not teach allocating levels (depending on outgoing and incoming edges) and then determining constraints by starting with the lowest level.  Williams also does not define determining the expression of each output port depending on at least one internal or external variable of the component.  Williams also does not teach communicating the external variable to the component through an input port. 

Fife et al. (US PG Pub. No. 20200006944) discloses and engine to optimize aggregation of DERs and enable intelligent actions to be taken in order to more effectively utilize DERs. (Par. 0010). Fife teaches in paragraph 0063: “The electrical system of the high-rise building 120 may provide to the site controller 122, over the communication lines 129, inputs in the form of information, or feedback, as to a status of the building electrical system and/or one or more components (e.g., loads, generators, ESSs) therein. The site controller 122 may determine from the inputs one or more outputs (e.g., control variables) to send to one or more components of the electrical system to accomplish one or more site objectives (e.g., minimize demand (kW) over a prescribed time interval; minimize demand charges ($) over a prescribed time interval; minimize total electricity charges ($) from the grid…”  “The site controller 122 may also receive as inputs a configuration of the electrical system (e.g., a set of configuration elements), which may specify one or more constraints of the electrical system.” See also paragraph 0066 that teaches specifying one or more constraints of the electrical system elements. However, Fife does not teach allocating levels of the components based on input ports and/or output ports and then determining reduced constraints starting from the lowest level and determining the expression of each output port depending on at least one internal or external variable of the component.  
No other prior art could be found that teaches the claim elements of claim 1 and the claims would be allowable pending resolution of the objection for minor informalities, rejections under 35 USC §101, and rejections under 35 USC §112(b) as cited above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177. The examiner can normally be reached Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116